Atkins, J., dissenting: I am unable to agree with the holding of the majority that the cancellation of the petitioner’s indebtedness to tbe corporation in tbe amount of $44,625.79 constituted an “assumption” of such indebtedness within tbe meaning of section 357 of the Internal Revenue Code of 1954. Rather, as a result of the cancellation the petitioner was in receipt of “other property or money” in the amount of the debt and therefore the gain on the overall transaction must, under section 351, be recognized, but not in excess of such “other property or money.” Section 357(c) (1) has no application since the indebtedness to third parties which was assumed by the corporation did not exceed the adjusted basis of the assets transferred. Tietjens, Opper, and Piekce, JJ., agree with this dissent.